Citation Nr: 0403908	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  01-02 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to service-connected burial benefits.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from September 1967 to September 1969.  He 
died in January 2000.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from the February 2000, 
January 2001, and February 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

Based upon a preliminary review of the record, the Board 
finds that additional development must be accomplished prior 
to further appellate review of this case.  The initial rating 
decision on appeal, issued in February 2000, predated the 
enactment of the VCAA, and the rating decision and Statement 
of the Case issued in January 2001 did not address the new 
law.  The appellant first received notice of the VCAA in a 
letter from the RO dated in January 2002.  Although the 
appellant's attorney appears to be well acquainted with the 
requirements of the VCAA, he has continued to argue that the 
appellant has received insufficient notice of the VCAA.  For 
that reason, the Board finds that a remand is necessary to 
ensure that the appellant is indeed fully informed as to each 
of her claims.

Accordingly, this matter is remanded for the following:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  In particular, 
the RO should notify the appellant of 
evidence and information necessary to 
substantiate each of her claims and 
inform her whether she or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  To 
avoid still further delay of a merits 
review of these claims, the appellant's 
attorney should then be asked to indicate 
whether or not the notice provided 
pursuant to the instructions above is 
satisfactory.  If the attorney expresses 
any further reservations about notice, he 
should be asked to specify in what way 
the notice is still perceived to be 
deficient, and the RO should make all 
reasonable further efforts to resolve 
such perceived deficiencies.

2.  When the matter of notice is settled, 
the RO should readjudicate the 
appellant's claims.  If the claims remain 
denied, the appellant and her attorney 
should be furnished an appropriate 
Supplemental Statement of the Case, and 
given ample opportunity to respond.  The 
case should then be returned to the Board 
for further review.


The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


